 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
This AMENDMENT TO A CERTAIN SECURITIES PURCHASE AGREEMENT DATED SEPTEMBER 10,
2009 (this “Amendment”) is made and entered into as of December 23, 2009, (the
"Effective Date") by and between Global Energy, Inc., a Nevada corporation
having an address for the purposes of this Amendment at Moshe Aviv Tower, 46th
floor, 7 Jabotinski Street, Ramat Gan 52520, (the “Company”), and Yuval Ganot
(by himself or a legal entity fully owned by him), having an address at 35 Shaul
Hamelech, Tel-Aviv (the “Investor”).
 
A.
WHEREAS, the parties executed a Securities Purchase Agreement dated September
10, 2009 (the "Agreement"); and

 
B.
WHEREAS, the parties executed an Addendum to the Agreement, dated October 8th,
2009, postponing the Closing Date to October 25th, 2009 (the “New Closing
Date”); and

 
C.
WHEREAS, the parties further decided to postpone the New Closing Date, and to
set the Closing Date as set forth in this Amendment; and

 
D.
WHEREAS, the Parties wish to further amend the Agreement, as detailed below;

 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto, hereby agree as follows:
 
1.
DEFINITIONS

 
All capitalized terms not defined in this Amendment shall have the meaning
ascribed to them in the Agreement.
 
2.
THE INVESTOR

 
 
2.1
According to Section 9.2 of the Agreement, the Investor hereby notifies to the
Company that the Investor's identity is Noam Elimelech Ltd., an Israeli company
no. 514040187 (“Noam Elimelech”). Noam Elimelech is fully owned by Yuval Ganot.

 
 
2.2
The Investor further represents to the Company that all corporate and other
proceedings required to be undertaken by the Investor (including Noam Elimelech)
in connection with the transactions contemplated by the Agreement have occurred
and all documents and instruments incident to such proceedings have been
properly prepared and executed by the Investor (including Noam Elimelech).

 
 
2.3
The parties hereby agree that the term Investor, as mentioned in the Agreement
and in this Amendment, shall mean Noam Elimelech.

 
3.
THE CLOSING

 
 
3.1
The parties hereby declare that until the date hereof the terms of Section 6.7
of the Agreement (“KDV Demo”) did not occur, and the Company is yet to reach an
agreement with its material creditors. However, the parties wish to proceed with
Closing of the Agreement, subject to the below.

 
 
3.2
The Closing Date shall be the Effective Date as defined above. On the Closing
Date the following shall occur:

 
 
(a)
The Investor shall transfer to the Company's account the second instalment of
$60,000.

 
 

--------------------------------------------------------------------------------


 
 
(b)
The Escrow Agent shall release, by giving an appropriate instructions to the
First International Bank of Israel, the first instalment of $60,000 deposited in
the Escrow Account to the Company. The parties shall prepare and execute, two
business days in advance of the Closing Date, an irrevocable written notice to
the Escrow Agent, instructing him to release the first instalment to the Company
and the Shares to the Investor (as specified in section 3.2(c) below), which
shall be delivered to the Escrow Agent on the Closing Date.

 
 
(c)
The Escrow Agent shall release 10,800,000 Shares to the Investor.

 
 
(d)
The Conditions to Closing on part of the Investor and the Company, as provided
in Sections 8 and 9 of the Agreement, respectively, shall be fulfilled on the
part of the Investor and the Company, respectively.

 
 
(e)
The parties will perform all other actions and deliver all such documents, as
agreed in the Agreement.

 
4.
SUBSEQUENT CLOSINGS AND TERMINATION BY THE INVESTOR

 
 
4.1
Until the fulfilment of the conditions set forth in this Section 4.1 (the
"Conditions"), the Investor shall have the right to terminate the Agreement with
written notice to the Company, and neither party shall have any claim, demand or
suit, of any kind, against the other in respect of such termination:

 
 
(a)
Demonstration to the Investor of the KDV Demo, in compliance with the terms set
forth in Section 6.7 of the Agreement (except that the 60 days period indicated
in Section 6.7 of the Agreement shall not apply); and

 
 
(b)
The Company has reached an agreement with its material creditors, in respect of
the Company's debt to them, which agreement is acceptable to the Investor.

 
 
4.2
On each Subsequent Closing, the Investor shall pay the applicable portion of the
Purchase Price ($60,000) directly to the Company (pursuant to the details of the
Company's account specified in Section 2.3 of the Agreement), and the Escrow
Agent shall transfer to the Investor 5,400,000 shares, as contemplated by
Section 2 of the Agreement. The parties agree that Section 2.3 of the Agreement
(except for the details of the Escrow Account and the Company's bank account)
are no longer applicable to the payments of the Purchase Price by the Investor.

 
 
4.3
If the Investor terminates the Agreement in accordance with this Section 4, the
following shall apply:

 
 
(a)
The Investor shall continue to hold all the Shares already transferred to
Investor from the Escrow Agent, and for which the Purchase Price was fully paid
and delivered to the Company.

 
 
(b)
The Escrow Agent shall transfer to the Investor 600,000 Shares for each portion
of the Purchase Price ($60,000) paid by the Investor and delivered to the
Company under the Agreement by the date of termination (for purposes of
illustration only, if the Agreement is terminated under this Section 4, and by
the date of termination the Investor have paid and the Company received
$240,000, then the Escrow Agent shall transfer to the Investor, at no additional
cost, 2,400,000 Shares). To avoid any doubt, for the purposes of this Section,
the first payment delivered to the Escrow Agent, will be considered as a payment
delivered to the Company and received by it.

 
 

--------------------------------------------------------------------------------


 
 
(c)
The remaining Shares held by the Escrow Agent shall be released to the Company.

 
5.
ORDERS TO ESCROW AGENT

 
The parties' signature on this Amendment shall constitute the parties' written
instructions to the Escrow Agent to act in accordance with the said
instructions.
 
6.
MISCELLANEOUS

 
The Company will reimburse the Investor for all legal fees borne by the Investor
in connection with the investment contemplated by the Agreement.
 
IN WITNESS WHEREOF, the undersigned Investor and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written
 
GLOBAL ENERY INC
 
By: /s/ Asi Shalgi
 
Name: Asi Shalgi
 
Title: CEO
 
 
 
INVESTOR: NOAM ELIMELECH LTD.
 
By: /s/ Yuval Ganot
 
Name: Yuval Ganot
 
Title: CEO
 
 
I, Yuval Ganot, hereby approve the aforementioned in Section 9.2.
 
/s/ Yuval Ganot
Yuval Ganot
 
Date: December __, 2009

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------